Citation Nr: 1508713	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-33 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain.  

2.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.  

3.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to November 200.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2014.  The Veteran submitted additional evidence at the hearing and waived RO review of the additional evidence.  See 38 C.F.R. § 20.1304(c) (2014).  More evidence was received after the hearing.  The evidence is not pertinent to the back rating claim.

The issues of entitlement to increased disability rating for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's chronic lumbosacral strain is manifested with painful motion equating to forward flexion of the thoracolumbar spine to greater than 30 degrees, but not greater than 60 degrees; during the pendency of the appeal, ankylosis, incapacitating episodes due to intervertebral disc syndrome (IVDS), and objective neurologic abnormalities have not been shown.  



CONCLUSION OF LAW

The criteria for a 20 percent evaluation, but no higher, for chronic lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard September 2011 letter satisfied the duty to notify provisions for the issue decided herein.  

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

VA examinations of the Veteran's back were conducted in October 2011 and April 2014.  The Veteran argues that the April 2014 VA examination was inadequate to evaluate his service-connected low back disability because it was conducted by an internist and not by an orthopedic and/or neurological specialist.  Also, during his September 2014 hearing, the Veteran stated that his back disability has worsened since the April 2014 VA examination.  

Initially, although the Veteran testified that his low back disability had worsened since his most recent examination, conducted just 5 months before, he did not identify any symptoms that indicated any possible worsening of the condition and the examinations take into account his complaints.  Thus, a remand for another examination is not necessary.  

Likewise, while the Veteran has essentially asserted that the April 2014 examiner was not competent to assess the severity of his low back disability, the Board finds that both the October 2011 and April 2014 examinations provided adequate orthopedic and neurological physical examinations of the lumbosacral spine and included sufficient information to rate the Veteran's chronic lumbosacral strain under applicable criteria.  The examinations are adequate as they are predicated on review of the claim file and examinations of the Veteran and fully address the rating criteria relevant to evaluating the Veteran's service-connected low back disability.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  

In addition, VA operates under the benefit of a presumption "that it has properly chosen a person who is qualified to provide a medical opinion in a particular case" and that the VA examination process includes providing a competent, ethical examiner.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011)); see Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) ("[T]he Board is entitled to assume the competence of a VA examiner.").  This presumption has not been rebutted.  Thus, VA's duty to assist has been met.

II. Analysis

The Veteran and his representative contend that his low back disability is more severe than the current rating reflects.  The Veteran argues that the condition has gotten progressively worse over the years and that it makes it hard for him to stand, walk or sit for long periods of time.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  

The Veteran's service-connected lumbosacral strain is currently rated a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 provides ratings for limitation of motion of the thoracolumbar spine under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

A 10 percent rating is warranted for thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation.  Unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.  

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 2.  All measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 4.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Any associated objective neurologic abnormality is to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 1. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks during the past 12 months; a 40 percent is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Under Diagnostic Code 5243, an incapacitating episode is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Although both the October 2011 and April 2014 VA examination reports note the Veteran's complaints of worsening low back pain, and the April 2014 examiner noted that guarding and/or muscle spasm was present, it did not result in abnormal gait or spinal contour at the time of either examination.  Likewise, both examination reports found no evidence of IVDS, radiculopathy muscle atrophy or any other neurological abnormalities.  Both examination reports did note localized tenderness or pain to palpation of the spine or soft tissue.  

The October 2011 VA examiner determined the Veteran's thoracolumbar spine range of motion was within normal limits, with no additional degree of limitation after repetitive range of motion testing.  However, the April 2014 VA examiner found thoracolumbar flexion was limited to no less than 85 degrees, extension limited to no less than 20 degrees, bilateral lateral flexion to no less than 20 degrees, and bilateral lateral rotation to no less than 20 degrees, with pain throughout the entire range of motion.  No additional limitation of motion was noted with repetitive use testing or during flare-ups.  The April 2014 VA examiner determined the Veteran did have functional loss or impairment, due to: less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing.  Although the examiner did not describe the functional impairment in additional limitation of motion, she did described the functional impact on his ability to work as "limitation to frequent lifting over 30 lbs. few times."  The examiner noted that the Veteran constantly utilized a back brace and a cane.  

As the VA examiners have found no evidence of IVDS, radiculopathy or other neurological abnormalities resulting from the Veteran's low back disability, a schedular rating in excess of 10 percent or a separate rating is not warranted for the Veteran's low back disability under Diagnostic Code 5243 or diagnostic codes for neurological impairment.  

During the September 2014 hearing, and in written statements received in February 2015, the Veteran and his wife have indicated that his low back disability has progressively worsened in recent years.  The Veteran indicated that he has difficulty standing, walking and sitting for long periods of time as a result of his back disability.  His wife stated that she helped him up and down stairs and getting up from the sofa.  

While the April 2014 VA examination report shows that the Veteran's flexion is limited to no less than 85 degrees, which would warrant no more than a 10 percent rating under the rating criteria, the Board, with consideration of his pain throughout range of motion testing and with resolution of reasonable doubt in his favor, finds that the evidence shows that his service-connected low back disability more closely approximates the rating criteria for a 20 percent rating during the pendency of the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a Diagnostic Code 5237.  

Although the Veteran experienced pain throughout the range of motion testing, the examiner did not indicate that the painful motion resulted in functional loss that would approximate 30 degrees of limited flexion.  See Mitchell, 25 Vet. App. at 38-43 (limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded); DeLuca, 8 Vet. App. at 204-7.  The examiner specifically found no additional functional impairment resulting from repetitive range of motion testing or flare-ups.  Moreover, both the VA examiners expressly noted that ankylosis is not present in the lumbar spine.  Therefore, an even higher rating is not warranted for additional functional limitation of motion or ankylosis under the General Formula.  

Extraschedular Rating

The Board has also considered whether referral for an extraschedular rating is appropriate during any period of the appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  38 C.F.R. § 3.321(b)(1) (2014).  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the Board finds that the first Thun element is not satisfied.  During the pendency of the appeal, the Veteran's service-connected low back disability has been manifested by signs and symptoms such as limitation of motion, pain, and tenderness, which impair his ability to stand, sit or weight bearing.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion and overall impairment.  See, e.g. 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by limitation of motion, pain, weakness, and tenderness.  While these symptoms may result in effects such as problems sitting, walking, or needing a brace, in short, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's low back disability, referral for extraschedular consideration is not required at any time during the pendency of the appeal. 


ORDER

A 20 percent rating, but no higher, for service-connected lumbosacral strain is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran was last afforded a VA examination in April 2014 for his service-connected right and left knee disabilities.  The Veteran has indicated that his right and left knee disabilities have worsened since the most recent VA examination.  Unlike the lumbar spine disability, he has also submitted private treatment records indicating that he underwent right knee surgery in November 2014 and left knee surgery in January 2015.  

The record clearly raises a question as to the current severity of his service-connected right and left knee disabilities.  As such, the issues must be remanded to afford him an opportunity to undergo a contemporaneous VA examination to assess the current extent and severity of his right and left knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the above examination, any outstanding records of pertinent medical treatment should be obtained.  

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to identify all medical providers who have treated him for right and left knee disabilities since April 2014.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claim folder.  

2.  Obtain any relevant VA treatment records that have not already been associated with the claim file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right and left knee disabilities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

All signs and symptoms necessary for rating the Veteran's right and left knee disabilities must be reported in detail.  The examiner must also detail all current functional impairment from the Veteran's right and left knee disabilities, to include any impact on occupational functioning.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the issues remaining on appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


